Citation Nr: 0718912	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
for the purposes of compensation and VA outpatient dental 
treatment.

2.  Entitlement to service connection for residuals of a 
skull fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 and subsequent rating 
decisions from the Salt Lake City, Utah, Department of 
Veterans Affairs (VA) Regional Office (RO). 

In March 2007, the veteran testified at a hearing at the RO 
chaired by the undersigned.  A transcript of the proceeding 
is of record.  Later that month, he submitted additional 
evidence, and waived RO consideration of that evidence.  38 
C.F.R. § 20.1304 (2006).

The issue of service connection for the residuals of a skull 
fracture is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active duty from May 1955 to May 
1959.

2.  His current application for a dental disorder was 
received by VA in 2005.

3.  The veteran does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma during 
his active military service, and he does not meet the 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1721, 5103, 5103A, 5107 (West & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.381, 4.150, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

In letters dated in May 2005 and March 2006, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

As required by 38 U.S.C.A. Section 5103(a), notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the service connection claim, 
i.e., the "downstream" issues, until March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  If 
there is a deficiency to error regarding the VA's duties to 
notify and assist, this error is presumed prejudicial to the 
claimant.  See Sanders v. Nicholson, No. 2006-7001, slip op. 
at 18 (Fed. Cir. May. 16, 2007); see also Simmons v. 
Nicholson, No. 2006-7092 (Fed. Cir. May. 16, 2007).  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  Id.  Despite the late notice provided to the 
veteran on these downstream issues, there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  As the preponderance of the evidence is against 
the claim, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
The Board finds that any deficiency in the notice to the 
veteran or the timing of this notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran. 

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, in the case of a 
claim for disability compensation the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be discussed in 
detail below, the Board finds that the evidence, which 
indicates that the veteran did not experience dental trauma 
in service, did not apply for dental treatment within one 
year of separation from service, and does not have the 
requirements by which VA dental treatment can be provided, 
warrants the conclusion that an examination is not necessary 
to decide the claim.  As such, the record is sufficient for a 
decision.

B.  Analysis

The veteran's service dental records note that in May 1959, 
the month he was discharged, he would not be in the hospital 
for a sufficient time for "contemplated prophylactic 
occlusal splinting to alleviate the impingement of the lower 
anteriors upon the incisive rugae upper area."  

In statements and testimony, the veteran essentially 
requested service connection for his dental condition because 
he had a severe jaw protrusion in service, dental personnel 
told him the condition would be corrected, and they showed 
him pictures of servicemen with similar conditions that were 
corrected; but that there was not enough time to correct the 
problem before he was discharged.  He also noted that, after 
service, most of his teeth were lost due to this severe jaw 
protrusion.  He requests that he be provided VA dental 
treatment to correct the problem he had in service but was 
not corrected in service.  

The facts of this issue are not in dispute.  At his hearing 
in March 2007, the veteran's representative stated that only 
the veteran's dental separation examination is of record and 
that the remainder of the veteran's service dental records 
was destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The veteran's 
complete service medical and dental records are contained in 
the veteran's claims file and, as noted above, they are 
consistent with the veteran's assertions that he was informed 
in service that he had a dental problem and that there was 
not enough time before discharge to correct it.  

Disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I).  See 
38 C.F.R. § 17.161(a).  There is no time limitation for 
making application for treatment and no restriction as to the 
number of repeat episodes of treatment.  The types of dental 
disorders that may be compensable include irreplaceable 
missing teeth, and disease or damage to the jaw.  38 C.F.R. § 
4.150, Diagnostic Codes 9900-9916.  Missing teeth may be 
compensable for rating purposes under Diagnostic Code 9913 
("loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  There 
is no competent evidence that the veteran has irreplaceable 
missing teeth or that his loss of teeth is the result of loss 
of substance of body of maxilla or mandible.  There is no 
competent evidence, nor does the veteran contend, that he 
suffered inservice injury or disease of the jaw, or any of 
the other conditions listed as compensable dental and oral 
conditions under the rating schedule.  See 38 C.F.R. § 4.150.  
Therefore, he is not eligible for compensation or Class I 
treatment for any dental disorder.  

For other types of service-connected dental disorders, the 
claimant may receive treatment only, and not compensation.  
See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  
Those veteran's having a service-connected, noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma (Class II(a)) may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. § 17.161(c); see also 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997) (to have had 
dental extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma).  There is no time 
limitation for making application for such treatment.  The 
veteran does not contend, nor does the record indicate, that 
he experienced any such dental trauma in service.  Therefore, 
he is not eligible for Class II(a) treatment.  

One-time dental treatment (Class II) is available to 
veterans, but 38 C.F.R. § 3.381 limits the outpatient dental 
treatment available to treatable or replaceable missing teeth 
in some instances.  See 38 C.F.R. § 17.161(b).  For veterans 
discharged prior to October 1981, the application for this 
one-time dental treatment must have been submitted within one 
year after service discharge.  See 38 C.F.R. § 
17.161(b)(2)(i)(B).  The veteran applied for dental treatment 
in 2005, almost 46 years after separation from service.  See 
Woodson v. Brown, 8 Vet. App. 352, 355 (1995) affirmed in 
part, dismissed in part by 87 F.3d 1304 (1996) (for veteran's 
who were discharged prior to October 1, 1981, the applicable 
time limit to file a dental claim cannot be tolled based on 
the service department's failure to notify a veteran about 
his right to file such a claim).  Therefore, he is not 
eligible for Class II treatment.  

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided.  Class II(b) and Class II(c) treatment require that 
the claimant be a prisoner of war, a status not accruing to 
the veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a veteran who had 
made prior application for VA dental treatment within one 
year of April 5, 1983, received dental treatment from the VA 
for noncompensable dental conditions, was denied replacement 
of missing teeth which were lost during service, and that 
existing VA records reflect the prior denial of the dental 
claim.  See 38 C.F.R. § 17.161(f).  The veteran has not 
sought VA dental treatment prior to the current claim.  There 
is no evidence demonstrating that the veteran has a dental 
condition that impairs or aggravates a service-connected 
disability (Class III).  See 38 C.F.R. § 17.161(g).  The 
veteran's service connected disabilities are not rated as 100 
percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is he a Chapter 31 
vocational rehabilitation trainee (Class V).  See 38 C.F.R. § 
17.161(h), (i).  He is also not receiving, or is scheduled to 
receive, VA care and treatment under 38 U.S.C.A. Chapter 17 
(Class VI).  See 38 C.F.R. § 17.161(j).

Therefore, the preponderance of the evidence is against the 
claim for service connection for a dental disorder, including 
for the purposes of obtaining VA dental treatment; there is 
no doubt to be resolved; and the appeal must be denied.   


ORDER

Entitlement to service connection for a dental disorder for 
the purposes of compensation and VA outpatient dental 
treatment is denied.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

A VA neurological examination was conducted in September 
2006.  The veteran stated that he sustained an injury to the 
facial area in service which resulted in a fracture and 
headaches to the present time.  The examiner noted that the 
veteran complained of headaches before November 1958, and 
that he sustained an accident in service in November 1958; 
but there was no report of direct injury to the veteran's 
face.  The examiner also noted that an inservice skull X-ray 
in November 1959 that was found to be normal, except for the 
possibility of a small osteoma in the right frontal sinus.  
Skull X-rays taken in January 1975 were normal.  The examiner 
found that the veteran's headaches were muscle contraction 
type headaches and very likely stress inducted.  The examiner 
opined that the minimally depressed fracture of the medial 
aspect of the veteran's right orbit of the eye and muscle 
contraction headaches were not caused by the November 1958 
accident.  

The veteran's service medical records, dated in October 1958, 
note that he stated that he had headaches in 1951 to 1953, 
prior to entrance into service, similar to the one he was 
currently experiencing.  On the past medical history section 
of an examination report dated in February 1959, it was noted 
that the veteran's eye was injured by a stick and that there 
was no visual impairment.  On a social work service surgery 
sheet dated in April 1959, the veteran stated that he was hit 
in the right eye by a kite at age 7.  The medical evidence of 
record is inadequate to resolve the issue of whether the 
veteran currently suffers from the residuals of an inservice 
skull fracture. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice and assistance requirements 
pursuant to 38 U.S.C.A. §§ 5102-5103A, and 
5107 have been met.

2.  Obtain an opinion report by a properly 
qualified medical professional as to 
whether it is at least as likely as not 
that any current skull injury or headaches 
preexisted service in May 1955; and if so, 
whether the complaints noted in the 
veteran's service medical records 
constituted a chronic increase in the 
disability that was not simply due to the 
natural progress of the disability, and 
was not simply an exacerbation of symptoms 
existing prior to service.  The examiner 
should also address whether the treatment 
rendered in service resulted in 
improvement in the condition prior to 
discharge, to the point that it was no 
more disabling than it was at entrance 
into service.  If the examiner finds that 
no skull injury or headaches preexisted 
service, he/she should opine as to whether 
it is at least as likely as not that the 
veteran currently suffers from any current 
skull injury or headaches related to 
service.  In this regard, the examiner is 
requested to comment on the service 
medical record noting that the veteran was 
diagnosed with various headache disorders.  
All indicated studies should be performed, 
and the rationale for all opinions 
expressed should be provided.

For the purposes of this remand, the 
physician is not required to examine the 
veteran.  However, if, after a thorough 
review of the veteran's claims file, 
including this remand, the physician 
determines and reports that an examination 
would aid him/her in reaching a 
determination, such examination should be 
arranged.

3.  Then, readjudicate the veteran's claim 
for entitlement to service connection for 
residuals of a skull fracture.  If the 
action taken is adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case, and 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board, 
if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


